819 F.2d 290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert SANDERS, Petitioner-Appellant,v.Dewey SOWDERS, Warden;  and David L. Armstrong, Respondents-Appellees.
No. 86-6097.
United States Court of Appeals, Sixth Circuit.
May 28, 1987.

Before KENNEDY, JONES and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner sought habeas corpus relief under 28 U.S.C. Sec.2254.  In this action, he attacks Kentucky state court convictions for first-degree robbery (KRS 515.020) and first-degree assault (KRS 508.010) as being violative of double jeopardy proscriptions.  The district court denied relief and this appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the judgment of the district court entered September 26, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.